                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    STARR INDEMNITY AND LIABILITY CO.,                   CASE NO. C18-0647-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    EXPEDITORS INTERNATIONAL OF
      WASHINGTON, INC.,
13
                             Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulation and proposed order to
19   modify briefing schedule (Dkt. No. 33). Finding good cause, the Court ADOPTS the parties’
20   stipulation. Defendant shall file its reply brief no later than August 2, 2019. The Clerk is
21   DIRECTED to re-note Defendant’s motion for attorney fees (Dkt. No. 26) to August 2, 2019.
22          DATED this 24th day of July 2019.
23                                                           William M. McCool
24                                                           Clerk of Court

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26


     MINUTE ORDER
     C18-0647-JCC
     PAGE - 1
